Citation Nr: 0123991	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 decision from the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for hearing loss.

This case was remanded in May 2000 to afford the veteran a 
requested hearing at the RO before a Member of the Board.  On 
June 26, 2001, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.


REMAND

In this case, the veteran has contended that he experienced 
"combat" during his period of active service.  It is 
unclear from the evidence currently of record that the 
veteran served in "combat."  Therefore, additional 
information is needed as to this contention. 

The determination of whether a veteran was engaged in combat 
with the enemy is significant in a case for service 
connection for a claimed disability.  In this regard, the 
provisions of 38 U.S.C.A. § 1154(b) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish service incurrence of a disease or injury by 
relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, as 
to the evidence necessary in order to establish service 
connection of a disease or injury.  If the veteran claims he 
had some type of actual "combat" with an enemy, the details 
of such should be set forth so that they might be verified.

Following this development, the veteran should be scheduled 
for a VA audiological examination.

Additionally, it is unclear from the record whether the 
veteran has a hearing loss disability of the right ear.  At 
the latest VA examination in August 1997, the veteran had a 
hearing loss for VA purposes of the left ear.  However, 
hearing in the right ear was within normal limits.  Recent 
private treatment records show that the veteran has high 
frequency hearing loss bilaterally.  Therefore, the new 
examination should describe the current disability status of 
the veteran's claimed hearing loss.  In this regard, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  To implement the provisions of the new law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Act made 
several changes to Chapter 51 of Title 38, United States 
Code.  Perhaps most significantly, it added a new section 
5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) which defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  With regard to the duty to assist, VA must obtain 
relevant private and VA medical records and provide the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act and 
implementing VA regulations are complied with to the extent 
they apply to the instant issue.



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
implementing VA regulations are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The veteran should be requested to 
provide information regarding his 
reported "combat" experience in 
service, including, specific details of 
claimed combat related incidents such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events including their full names, 
rank, units of assignment, or any other 
identifying detail. 

3.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported "combat" service.  
The veteran's personnel records should be 
obtained.  Additionally, the RO should 
attempt to obtain copies of unit morning 
reports and DA Form 1 for the veteran's 
unit and daily personnel actions should 
be reviewed for the time period that the 
veteran reports that he experienced 
"combat," if sufficient information is 
provided.  Other action, as indicated, 
should be undertaken to ascertain whether 
the "combat" can be verified.  All 
attempts to locate and obtain these 
records should be documented in the 
claims file.  Once obtained, these 
records (or legible copies thereof) 
should be permanently associated with the 
claims file.

4.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers who treated him for 
hearing loss since service.  In part, the 
veteran is notified that if any employers 
may have records pertinent to this claim, 
they should be contacted for obtaining 
those records.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the VA medical facility at Tripler 
Army Medical Center and Ohana Hearing 
Center.  

5.  Thereafter, the veteran should be 
afforded a audiological examination 
regarding hearing loss.  Notification of 
the date, time, and place of the 
examinations should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset and the relationship of the 
disability for which the veteran seeks 
service connection to service.  

If it is determined that the veteran 
served in combat in service, the examiner 
should opine whether it is at least as 
likely as not that hearing loss that the 
veteran currently has is of the type that 
is due to acoustic trauma that the 
veteran had in service.  If it is 
determined that the veteran did not have 
combat service, the examiner should opine 
whether it is at least as likely as not 
that the veteran's current hearing loss 
had its onset in or is otherwise related 
to the veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The reasons and 
bases for any conclusion reached should 
be discussed.  The examiner should review 
the record and note whether he or she 
agrees or disagrees with any opinion of 
record and the reasons therefore.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




